Citation Nr: 1425678	
Decision Date: 06/06/14    Archive Date: 06/16/14

DOCKET NO.  10-36 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a low back disability.

2.  Entitlement to service connection for a low back disorder.

3. Entitlement to service connection for a bilateral foot disorder, to include bilateral plantar keratosis.

4.  Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).

5.  Entitlement to an initial rating in excess of 60 percent for ischemic heart disease.

6.  Entitlement to a total rating for compensation based upon individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Esq.


WITNESSES AT HEARING ON APPEAL

Appellant and spouse 


ATTORNEY FOR THE BOARD

R. Williams, Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to September 1971.  This matter originally came before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) in St. Petersburg, Florida, regional office (RO).  First, an August 2009 rating decision denied service connection for bilateral plantar keratosis and reopened and denied on the merits a claim for service connection for low back strain.  Second, a January 2010 rating decision granted service connection for PTSD effective from September 3, 2009, and assigned an initial 30 percent schedular evaluation.

In a December 2011 rating decision, the RO granted service connection for ischemic heart disease associated with herbicide exposure and assigned a non- compensable rating, effective December 22, 2010.  In a May 2012 rating decision, the RO increased the ischemic heart disease rating from zero percent to 60 percent effective from December 22, 2010.  Because a rating higher than 60 percent is available for ischemic heart disease, and because a claimant is presumed to be seeking the maximum available rating for a service-connected disability, the appeal for a higher rating, as reflected on the title page, remains in appellate status.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

Throughout his submissions, the Veteran has raised the issue of entitlement to a TDIU.  Although a freestanding claim for TDIU was previously denied in the January 2010 rating decision and was not appealed, the Veteran has again raised the issue in the context of his claims for increased evaluation.  Specifically, the November 2013 brief submitted by his representative reflects that the Veteran is seeking TDIU.  The Board is cognizant that a claim for increased evaluation includes a claim for a finding of TDIU where there are allegations of worsening disability and related unemployability; thus, the claim for a TDIU is presently in appellate status before the Board.  Rice v. Shinseki, 22 Vet. App. 447, 453-55 (2009).

The Veteran, located at a VA facility in West Palm Beach, Florida, testified before the undersigned during a March 2013 videoconference hearing.  A transcript of the hearing has been associated with the claims file. 

Subsequent to the Board hearing, the Veteran submitted additional evidence in support of is appeal.  Because he waived initial RO jurisdiction of this evidence in an undated statement, the Board has accepted it for inclusion into the record on appeal.  See 38 C.F.R. §§ 20.800; 20.1304(c).

Although the claim regarding a bilateral foot disability was developed and certified to the Board as entitlement to service connection for bilateral plantar keratosis, the Board has expanded the scope of the claim to bilateral foot disability.  This action more appropriately describes the scope of the claim in light of the Veteran's assertions and, more significantly, the medical records he submitted in support of the appeal.  The issue has been recharacterized on the title page of this decision accordingly.  See DeLisio v. Shinseki, 25 Vet. App. 45, 53-54 (2011); Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009). 

The issues of entitlement to service connection for a bilateral foot disability and a low back disability, entitlement to an increased rating for ischemic heart disease, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  An unappealed April 1988 rating decision denied service connection for a low back strain because the Veteran did not have a current disability. 

2.  The evidence received since the unappealed April 1988 RO decision is new and material as it relates to unestablished facts necessary to substantiate the Veteran's low back claim and triggers the duty to assist to provide medical opinions in support of this issue.

3.  The Veteran's service connected PTSD is manifested by, at worst, occupational and social impairment with reduced reliability and productivity due to symptoms such as flattened affect, anxiety, bi-weekly panic attacks, intrusive memories, difficulty sleeping, irritability, and difficulty with work and social relationships.  


CONCLUSIONS OF LAW

1.  The April 1988 rating decision that denied the Veteran's claim for service connection for low back strain is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.156(b), 20.1103 (2013).

2.  The evidence received since the RO 1988 decision is both new and material and, the issue of entitlement to service connection for a low back disability is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 3.159 (2013). 

3.  The criteria for an initial 50 percent rating, but no higher, for service-connected PTSD have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.126, 4.130, Diagnostic Code (DC) 9411 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

As the Board's decision to reopen the Veteran's claim of entitlement to service connection for a low back disability is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations regarding that specific issue.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  However, the VCAA applies to the other issue herein decided.

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information on how a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

Here, regarding the duty to notify, the Veteran was sent a letter in September 2009 that provided information as to what evidence was required to substantiate a service connection claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  The appeal with regard to the claim for an increased rating for PTSD arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In any event, the claimant was provided notice specific to his increased rating claim in a December 2011 letter.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his PTSD claim.

Next, VA has a duty to assist a claimant in the development of a claim.  This duty includes assisting in the procurement of service treatment records, as well as all relevant pre- and post-service treatment records, and by providing an examination, when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  "Relevant records" in the context of VA's duty to assist "are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the [] claim." Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010). Not all medical records are relevant to a VA disability claim.  Id.  

The Board finds that all necessary development has been accomplished in this case, and therefore appellate review may proceed without prejudice to the Veteran. Bernard, 4 Vet. App. 384.  In particular, the claims file contains the Veteran's service treatment records, as well as all relevant post-service medical records, to include records of examination available from VA. 

In addition to the documentary evidence, the Veteran's testimonial statements provided at a November 2013 Board hearing before the undersigned are of record.  Importantly, the undersigned identified the issues on appeal and suggested the submission of favorable evidence where necessary.  The Board member particularly concentrated on eliciting testimony on those essential elements necessary to prove the claims.  See Hearing Transcript at 32-34.  The undersigned therefore satisfied all hearing officer duties as presently directed by 38 C.F.R. § 3.103(c).  Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  Further, there is no indication that the Veteran or his representative have contended that the hearing was not adequate.

Overall, the Board has carefully reviewed the medical records, plus the testimonial statements from the Veteran.  This evidence reveals no additional relevant evidence available, such as medical records, that remains outstanding.

Further, the Veteran was afforded VA examinations in December 2009 and in January 2012 in regard to the current severity of the service-connected PTSD.  The Board finds that the VA examinations are adequate to decide the case because, as shown below, they were based upon consideration of the Veteran's pertinent medical history as well as his lay assertions and current complaints.  Further, the examinations describe the service-connected PTSD in sufficient detail to inform the Board of the examiners' judgments on those medical questions as well as the examiners' rationales for the opinions provided.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012); Stefl v. Nicholson, 21 Vet. App. 123, 123 (2007).  The Board accordingly finds no reason to remand for further examination. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duties in the development of this appeal.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  Reopened Claim

The Veteran, in hearing testimony and other documents of record, contends that his low back disability is etiologically related to his active military service and that service connection is therefore warranted.

Significantly, the record reflects that the Veteran previously submitted a claim for service connection for PTSD, which the RO denied in an April 1988 rating decision on the grounds that the condition was not found on the last examination (i.e., no current disability).

The Veteran did not submit a notice of disagreement (NOD) with the April 1988 RO denial of his low back claim (he did submit a NOD regarding the denial of the neck issue), nor supplement the record with new and material evidence within one year of its promulgation.  See 38 C.F.R. § 3.156(b); see also Buie v. Shinseki, 
24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim").  Accordingly, the April 1988 RO rating decision is considered final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.160(d), 20.302, 20.1103 (2013). 

The Veteran has since applied to reopen his low back disability claim.  In response, the RO in an August 2009 rating decision reopened the claim and then denied it on the merits.  Notwithstanding the RO's actions, the Board must still consider whether new and material evidence has been submitted as the outcome of that inquiry will determine whether it has jurisdiction to adjudicate the underlying issue de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013); see also Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  When evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should consider whether such evidence, in its entirety, could at least trigger the duty to assist by providing a medical opinion.  Id. at 117.  Moreover, when determining whether a claim should be reopened, the credibility of any newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In this case, the Board finds that the Veteran has presented new and material evidence sufficient to reopen his low back disability claim.  The evidence received since the April 1988 rating decision regarding service connection for a low back disability includes an August 2009 VA examination report which reveals a diagnosis of lumbar spondylosis and notes that the problem associated with diagnosis is low back strain.  Other newly received evidence consists of VA medical records documenting various complaints of back pain.  In his hearing testimony, the Veteran also attested to having back problems since his period of active service.  See November 2013 Board Hearing Tr. at 16-17. 

The aforementioned evidence, which is presumed credible for the purpose of determining whether it is new and material, post-dates the April 1988 decision and pertains to an unestablished fact (i.e., a current disability) necessary to decide the Veteran's low back disability claim.  Specifically, the newly received evidence suggests that the Veteran has a current clinical diagnosis regarding low back strain, thereby satisfying the threshold element for service connection, which was not met at the time of the prior rating decision.  He also testified to having back problems since service indicating a possible nexus.  Such evidence is both new and material and triggers VA's duty to assist.  As such, the issue of for service connection for a low back disability is reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  To this extent only, this appeal is granted. 

III.  Increased Rating

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.

At the outset, the Board notes that an appeal from the initial assignment of a disability rating, such as this case, requires consideration of the entire time period involved, and contemplates staged ratings where warranted.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under the General Rating Formula for Mental Disorders, a 30 percent rating is warranted where there is an occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, recent events).  See 38 C.F.R. § 4.130, DC 9411 (2013).

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.

A 70 percent rating is assigned when there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is assigned when there is total occupational or social impairment due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place, memory loss for names of close relatives, own occupation, or own name.  Id.  

The psychiatric symptoms listed in the above rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) explained that under § 4.130 "symptomatology should be the fact-finder's primary focus when deciding entitlement to a given disability rating" under that regulation.  See Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  The Federal Circuit further reasoned that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration."  Id. at 117.  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. §§ 4.126, 4.130 (2013).  Further, when evaluating the level of disability from a mental disorder, the rating agency shall consider the extent of social impairment, but shall not assign an evaluation based solely on the basis of social impairment.  The focus of the rating process is on industrial impairment from the service-connected psychiatric disorder, and social impairment is significant only insofar as it affects earning capacity.  38 C.F.R. §§ 4.126, 4.130 (2013).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2013).
Analysis

The Veteran contends that a higher rating is warranted for his service-connected PTSD.  The Board finds that the preponderance of the evidence supports assigning an initial rating of 50 percent, but no higher, for the Veteran's service-connected PTSD.  

According to a December 2009 VA examination, the Veteran was noted to be irritable and avoidant socially and of crowds and noise.  He was also reported to have insomnia, occasional vague suicide thoughts, poor concentration, intrusive thoughts, and nightmares of combat.  The examination report reflects that the Veteran experiences periodic anxiety and panic attacks occurring one or two times per week, lasting for minutes.  The Veteran was noted to have blunted affect and fair impulse control with occasional loss of temper.  The examiner reported that the Veteran was able to maintain minimum personal hygiene and that his recent, remote, and immediate memory were normal.  In addition, the examiner noted that the Veteran's symptoms were chronic, occurring most days or daily, moderate in intensity, and lasting minutes to hours.  The examiner also reported that the Veteran had no good friends, but had several friendly associates that he saw occasionally.  Although the examiner indicated that there was no total occupational and social impairment due to PTSD, he noted that PTSD signs and symptoms result in deficiencies in thinking, family relations, mood, and work.

According to a January 2012 VA PTSD Disability Benefits Questionnaire (DBQ), since the 2009 VA examination, the Veteran continued to live with his second wife of 31 years with conflict due to irritability, nightmares, and emotional detachment.  It was also reported that the Veteran had irritability with his children, no close friends; and he was withdrawn, avoidant, and suspicious of people.  The Veteran's reported symptoms included suspiciousness, chronic sleep impairment, flattened affect, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, including work, or work like setting, as well as anxiety in public places and in places with crowds and loud noises.  The examiner stated that the Veteran's irritability would make work involving significant interaction with other people very difficult, but that work not involving much interaction with others and not requiring significant need for high degree of concentration would be possible.  Furthermore, the examiner indicated that the Veteran exhibited occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, thinking, and/or mood.  

Additional records reflect similar findings.  Specifically, the Veteran has attended weekly group meetings to address symptoms of PTSD.  The VA treatment report regarding those weekly sessions dated in August 2011 reflects that the Veteran's symptoms include recurrent nightmares, intrusive thoughts, increased irritability, difficulty managing anger, avoidance, isolation, emotional detachment, impaired concentration, hypervigilance, insomnia, and low frustration tolerance.  In addition, his wife's testimony shows that he has irritability.  See November 2013 Board Hearing Tr. at 32.

In view of the aforementioned evidence, the Board finds that the Veteran's PTSD is characterized by the following signs or symptoms: suspiciousness, irritability, periodic anxiety, panic attacks occurring no more than 1 or 2 times weekly, flattened or blunted affect, difficulty getting along with others, sleep impairment marked by insomnia and nightmares, and intrusive thoughts.  The Board finds that these symptoms are similar to many of those contemplated by occupational and social impairment with reduced reliability and productivity.  As such, the Board finds the Veteran's PTSD, with the exhibited symptoms noted above, is more nearly approximated by a 50 percent evaluation.  38 C.F.R. § 4.7

In particular, the General Rating Formula lists, inter alia, flattened affect, panic attacks more than once a week, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, and impaired judgment, among the types of symptoms associated with a 50% rating.  38 C.F.R. § 4.130.  The General Rating Formula lists, inter alia, suspiciousness, anxiety, and chronic sleep impairment among the types of symptoms associated with a 30% rating.  These are not unlike those the Board finds to be associated with this Veteran's PTSD.  Id. 

Although the 70% rating criteria contemplate deficiencies in "most areas," including work, school, family relations, judgment, thinking, or mood; such deficiencies must be "due to" the symptoms listed for that rating level, "or others or others of similar severity, frequency, and duration."  Vazquez-Claudio, 713 F.3d at 117.  Here, the Veteran's PTSD symptoms, such as flattened affect, panic attacks, and difficulty in establishing and maintaining effective work and social relationships are expressly contemplated by the 50% criteria, whereas his suspiciousness, anxiety, and chronic sleep impairment are expressly contemplated by the 30% rating criteria.  38 C.F.R. § 4.130.  

The Veteran is not entitled to an initial rating greater than 50 percent as he has not shown obsessional rituals which interfere with routine activities, speech intermittently illogical, obscure, or irrelevant, near-continuous panic or depression affecting the ability to function independently, appropriately and effectively.  See 38 C.F.R. § 4.130, DC 9411 (2013).  To the contrary, the evidence shows that he has consistently appeared appropriately groomed and attired.  Additionally, there is no evidence of gross impairment in thought processes, hallucinations, grossly inappropriate behavior, or disorientation to time or place.  See, e.g., 2009 and 2012 VA examination reports.

The Board is aware that the symptoms listed under the 70 percent ratings are essentially examples of the type and degree of symptoms for that evaluation and the Veteran need not demonstrate those exact symptoms to warrant a higher rating.  See Mauerhan, 16 Vet. App. at 436.  While the Veteran may have demonstrated some of the symptoms listed in the criteria for a 70 percent rating, the Board notes these symptoms are not of the severity or frequency to warrant a rating higher than 50 percent.  See 38 C.F.R. § 4.130, DC 9411.  That is, simply because this Veteran has had suicidal ideation and irritability, and because the 70% level contemplates suicidal ideation and impaired impulse control, among other areas, does not mean his PTSD rises to the 70% level.  The Board, instead, must look to the frequency, severity, and duration of the impairment.  Vazquez-Claudio, 713 F.3d at 117.

Specifically, although the 2009 examiner indicated that the Veteran had occasional vague suicide thoughts, this appears to be an isolated finding.  The 2012 DBQ report reflects that the symptom of suicidal ideation did not apply to the Veteran.  Additionally, VA treatment records indicate that the Veteran frequently denied any suicide thought, intent, or plan.  See VA treatment reports dated September 2011, April, 2012, and November 2013.  Further, the Veteran was noted to have irritability; however, his impulse control was reported as fair.  The 2009 examiner reported that the Veteran has only occasional loss of temper, and there is no indication that he has demonstrated unprovoked irritability with periods of violence during the appeal period.  Given that the rating is to be assigned, not solely on the presence or absence of particular symptoms, but rather, the frequency, severity, and duration of such symptoms, the Board finds that the Veteran's level of symptomatology is more closely analogous to that contemplated by a 50% rating.  Id. 

The Board notes that the 2012 DBQ examiner reported that the Veteran has difficulty in adapting to stressful circumstances, including work or a work like setting.  Additionally, both 2009 and 2012 VA examination reports summarize the Veteran's level of occupational functioning as occupational and social impairment in most areas, such as work, school, family relations, judgment, thinking, and/or mood.  Although deficiencies in most areas, such as work, family relations, judgment, and thinking are shown, such deficiencies are not due to symptoms of the type and degree of the symptoms, or their effects, contemplated by the criteria for a 70 percent rating.  As explained above, nearly none of the serious symptoms listed for the 70 percent rating criteria have been shown in this case.  Additionally, it is the adjudicator's responsibility, not the examiner's, to interpret the examination reports and compare their findings with the established rating criteria found in the General Rating Formula for Mental Disorders.  

Here, when viewing the evidence in total, the Board finds that the Veteran's PTSD symptoms are more nearly approximated by the criteria for a 50 percent rating, to include reduced reliability and productivity.  As noted above, the Board finds that the Veteran's PTSD symptoms cause occupational and social impairment to at least some degree.  However, given the frequency, nature, and duration of those symptoms, the Board finds that they result in no more than occupational and social impairment with reduced reliability and productivity.  They do not more closely approximate the types of symptoms contemplated by a 70% rating, and therefore, a 70% rating is not warranted.  See Vazquez-Claudio, 713 F.3d at 114 (holding that a veteran "may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration"). 

The Board also recognizes the Veteran's Global Assessment of Functioning (GAF) scores.  GAF is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  An examiner's classification of the level of psychiatric impairment at the moment of examination, by words or by a GAF score, is to be considered, but it is not determinative of the percentage VA disability rating to be assigned; the percentage evaluation is to be based on all the evidence that bears on occupational and social impairment.  See 38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 1995).

Here, the clinical evidence contains GAF scores ranging from 52 to 55.  In particular, the December 2009 VA examination report and an August 2011 VA treatment record reflect a GAF score of 55.  The January 2012 DBQ report from reflects a GAF score of 52.  In this regard, scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Thus the Veteran's GAF scores are indicative of moderate symptoms and the evidence, overall, does not approximately the level of severity for a 70 percent rating for the Veteran's service-connected PTSD.

Extraschedular Consideration

Having thus considered the Veteran's claims within the context of the Rating Schedule, the Board recognizes that exceptional or unusual factors may arise that would render the application of the schedular criteria impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the applicable regulation, an extraschedular disability rating is warranted upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disability and symptomatology and is found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

The Board observes that neither the Veteran nor his representative has expressly raised the matter of entitlement to an extraschedular rating in connection with any of the aforementioned claim.  To the contrary, the parties' contentions have been limited to those discussed above, i.e., that the Veteran's service-connected PTSD is more severe than reflected by the currently assigned schedular ratings.  Moreover, the Veteran and his representative have not identified any factors that may be considered to be exceptional or unusual with respect to his PTSD and the Board has been similarly unsuccessful.  Further, the record does not show that the Veteran has symptoms, nor any other factor which has taken those disabilities outside the schedular rating criteria.  Indeed, the Veteran's symptoms such as irritability, periodic anxiety, panic attacks occurring no more than 1 or 2 times weekly, flattened or blunted affect, difficulty getting along with others, sleep impairment marked by insomnia and nightmares, and intrusive thoughts are contemplated by the schedular rating criteria.  

Accordingly, the Board finds that the evidence does not support the proposition that the Veteran's PTSD presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant referral for the assignment of an extraschedular rating under 38 C.F.R. § 3.32(b)(1).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a low back disability is reopened; the appeal is allowed to this extent. 

Entitlement to an initial 50 percent rating, and no higher, for PTSD is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

I.  VA Records Procurement 

At the recent Board hearing, the Veteran testified that he received treatment at the VA Medical Center in Miami for his heart disease, bilateral foot condition, and his low back, to include recent stress tests.  See Nov. 2013 Board Hearing Tr. at 3, 18.  The claims file contains VA treatment records dated through November 2013.  Accordingly, attempts to obtain any outstanding VA treatment records should be made on remand.  38 C.F.R. § 3.159(c)(2) (2013). 

II.  Medical Examinations

The Board notes that, where VA undertakes the effort to provide an examination when developing a service connection claim, it must provide an adequate examination, or at a minimum, notify the claimant why one will not or cannot be provided. See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Moreover, in Stefl v. Nicholson, 21 Vet. App. 120 (2007), the Court found that "[w]ithout a medical opinion that clearly addresses the relevant facts and medical science, the Board is left to rely on its own lay opinion, which it is forbidden from doing." 

Low back

The Board notes that the May 1971 Report of Medical History associated with the separation examination reflects that the Veteran was refused employment because of a back problem noted to have existed prior to service.  The November 2008 x-ray report of the lumbar spine reflects an impression of congenital and degenerative changes, cannot exclude foraminal stenosis.  According to the 2009 Spine VA examination report, the examiner lists degenerative joint disease (DJD) of the lumbar spine as pertinent evidence and reports a diagnosis of lumbar spondylosis. 

The 2009 VA examiner opinion states that the Veteran's current condition of lumbar spondylosis is less likely than not a result of low back strain in service.  Given the examiner's failure to discuss pertinent evidence, to include the in-service notation of a prior back disability and the November 2008 x-ray finding of congenital changes, additional commentary is needed regarding the nature and etiology of his variously diagnosed low back conditions. 

Bilateral Foot

Regarding the Veteran's claim for a foot condition, the 2009 VA examiner opined that the Veteran's bilateral plantar keratosis is less likely than not caused by the callus in service.  However the Veteran's representative asserts that the Veteran's claim encompasses any currently present foot disabilities.  In this regard, a 2008 foot x-ray reflects an impression of osteoarthritis and the diagnoses listed by the 2009 VA examiner include bilateral degenerative joint disease of the first hallux.  Service treatment records also reflect that the Veteran fractured his right big toe prior to service.  Given the examiner's failure to discuss pertinent evidence, to include the in-service notation of a prior great toe fracture and the 2008 x-ray evidence of arthritis, additional commentary is needed regarding the nature and etiology of his variously diagnosed foot conditions. 

Ischemic Heart Disease

Regarding the Veteran's claim for an increased rating for his ischemic heart disease, the Board finds that examination is required so that the decision is based on a record that contains a current examination findings.  The statutory duty to assist specifically includes the conduct of a thorough and contemporaneous medical examination, so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991).  The Veteran testified during his November 2013 Board hearing that his symptomatology regarding his ischemic heart disease had worsened since his last VA examination in January 2012.  Specifically, it was stated that he had had 2 mild heart attacks in the previous year.  See November 2013 Board Hearing Tr. at 23.  Therefore, the Board must remand this appeal to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of the disability.  
See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

III.  TDIU

The Veteran contends that he is unable to obtain and sustain gainful employment because of his service-connected posttraumatic stress disorder (PTSD) and ischemic heart disease, which are currently 50 percent and 60 percent disabling, respectively.  See Report of General Information dated December 28, 2011.  Based on this, the Veteran meets the schedular criteria of 38 C.F.R. § 4.16(a). 

The Board finds that a social and industrial survey is necessary in order for it to make an informed decision in this case.  See M21-1MR, III.iv.3.A.2.c (noting that a social survey may be especially useful when clinical examination alone would not provide sufficient information to assess the impact of physical and/or mental disability on veteran's capacity to interact with others and function in an industrial setting).

In the Veteran's application for TDIU benefits, he stated he had not tried to obtain employment since he became too disabled to work in approximately 1991.  See January 2012 VA Form 21-8940, Veteran's Application for Increased Compensation Based Upon Unemployability, at item # 20.  However, according to a 2002 VA treatment record, the Veteran stated he has not held a job due to incarceration.  Also, according to the 2009 VA examination report, the Veteran's reasons for unemployment included prison record, back, knee and feet pain.  It was further noted that he held occasional odd jobs.  In compliance with the VA Form 21-8940, the Veteran should submit the name(s) and address(es) of the employer(s), the type of work, and the date he applied for the employment for any job he has applied to since becoming too disabled to work.

Although the Veteran submitted a private vocational assessment indicating he has been unable to work since 1991 as a result of his combined service-connected disabilities, given the conflicting statements provided in VA treatment records and examination reports, the evidence of record is insufficient to demonstrate whether the Veteran's service-connected disabilities alone render him incapable of sustaining gainful employment.  As such, the Board finds that the Veteran should provide his annual income and, thereafter, he should be afforded a VA Social and Industrial Survey for opinion, based upon review of the claims folder, as to whether the Veteran's service connected disabilities have rendered him unable to secure and maintain substantially gainful employment consistent with his occupational and educational background.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain treatment records from the VA Medical Center in Miami, Florida, from November 2013 to the present.  All records and/or responses received should be associated with the claims folder.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.  

2.  Provide the Veteran with TDIU notice and request that, in compliance with the VA Form 21-8940, he identify the name(s) and address(es) of the employer(s), the type of work, and the date he applied for the employment for any job he has applied to since becoming too disabled to work.  

3.  Forward the Veteran's claims folder to the examiner who conducted the August 2009 VA spine and feet examinations for an addendum.  If the 2009 VA examiner is not available, transfer the Veteran's claims file to another appropriately qualified VA examiner.  The Veteran's claims folder (paper and electronic) must be reviewed in conjunction with this examination.  

After reviewing the claims file, the spine examiner should be asked to address the following:

a.  Whether any of the Veteran's current low back diagnoses are congenital?  If so, are they considered a congenital "disease" or "defect"?

i.  If a congenital "disease," an opinion is as to whether it was as likely as not had onset in service or became permanently worsened therein.

ii.  If instead a congenital "defect," an opinion is needed as to whether it is as likely as not subject to superimposed disease or injury during the Veteran's military service that resulted in disability apart from the congenital defect.

b.  Conversely, if not a congenital disease or defect, did any low back disorder clearly and unmistakably exist prior to entrance into active duty service? (e.g., is it undebatable or clear and manifest?)  

i.  If there was a clearly and unmistakably preexisting low back disorder, does clear and unmistakable evidence show that the Veteran's low back disorder did NOT undergo a permanent worsening or that any increase was due to the natural progression during his active service?  Please note that this standard cannot be met by the absence of evidence of worsening. 

c.  If there was not a low back disorder that clearly and unmistakably existed prior to service, is it at least as likely as not that any current low back disability had its onset during service or is otherwise related to service or an incident of military service, to include the noted Jeep accident?  

After reviewing the claims file, the foot examiner should be asked to address the following:

a.  Did any foot disorder clearly and unmistakably exist prior to entrance into active duty service? (e.g., is it undebatable or clear and manifest?)  

i.  If there was a clearly and unmistakably preexisting foot disorder, does clear and unmistakable evidence show that the Veteran's foot disorder did NOT undergo a permanent worsening or that any increase was due to the natural progression during his active service?  Please note that this standard cannot be met by the absence of evidence of worsening. 

b.  For any current foot disorder that did not clearly and unmistakably preexist service, is it at least as likely as not that any current foot disorder had its onset during service or is otherwise related to service or an incident of military service?  

Notes for the examiners:  (1) "Defects" are usually static in nature, so not generally subject to episodic improvement or worsening, whereas "diseases" are; 
(2) the term "as likely as not" means at least 50 percent probability.  It does not, however, mean merely within the realm of medical possibility, rather, that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it; 
(3) "Aggravation" is defined for legal purposes as a chronic or permanent worsening of the underlying condition beyond its natural progression versus just a temporary or intermittent flare-up of symptoms. 

A comprehensive rationale, with specific references to the record, must be supplied for all expressed opinions.  The examiner must clearly identify the etiology of every current low back and foot disorder.  If any opinion cannot be made without resort to mere speculation, the examiner must fully explain why this is so.  An additional examination of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

4.  Schedule the Veteran for a VA examination to determine the current nature and severity of his ischemic heart disease.  The entire claims file (paper and electronic), to include a copy of this Remand, must be made available to and be reviewed by the examiner.  Any indicated evaluations, studies, and tests should be conducted.

The examiner should identify the nature and severity of all manifestations of the Veteran's service-connected ischemic heart disease.  The examiner should assess the Veteran's workload of METs and left ventricular ejection fraction.  The examiner should also describe the functional impairment from the Veteran's heart disorder, to include any influence on his ability to work.

In addressing such inquiries, the examiner(s) should take into consideration all the evidence of record, to include medical records as well as the Veteran's lay statements, accepted medical principles and objective medical findings.  All opinions expressed should be accompanied by a comprehensive rationale. 

5.  After completing the actions in paragraphs (1) through (4), arrange for the Veteran undergo a social survey, administrated by a social worker, to evaluate the impact of the Veteran's service-connected disabilities (in particular his service-connected PTSD and his service-connected ischemic heart disease) on his ability to interact with others and function in an industrial setting, in accordance with M21-1MR, III.iv.3.A.2.c.  The entire claims file and a copy of this Remand should be made available to the examiner.  The examiner should note that the claims file was reviewed.  The survey report should be prepared and associated with the Veteran's claims folder.

Following completion of the social and industrial survey, the examiner is to provide a detailed review of the Veteran's pertinent medical history and current complaints, as well as the severity of each of his service-connected disabilities (PTSD and ischemic heart disease), and the functional impairment of those on his employability.  In particular, the examiner should offer an opinion as to whether the Veteran's service-connected disabilities, taken cumulatively, and in conjunction with his education and occupational experience, are sufficient to preclude his obtaining and retaining any form of substantially gainful (including sedentary) employment.  A comprehensive rationale must be provided for any opinion offered. 

6.  Finally, following the completion of the foregoing, readjudicate the issues on appeal, considering all the evidence of record.  If any benefit remains denied, the Veteran and his representative should be issued an appropriate supplemental statement of the case and an opportunity to respond.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
PAUL SORISIO
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


